Welcome
Today we have great pleasure in welcoming to our Parliament a delegation from the parliament of the Islamic Republic of Afghanistan. This delegation visited our Parliament last December in Strasbourg, and we are delighted to welcome them in Brussels too.
(Applause)
Ladies and gentlemen, I would like to express our deep and sincere condolences to your Assembly and to the Afghan people for the terrorist attack of 6 November 2007 in which six members of your parliament and about 100 Afghan citizens lost their lives. Among the victims was Sayed Mustafa Kazemi, who had been a member of the Afghan delegation on its visit to Strasbourg last year.
The purpose of your visit is to start a regular dialogue which will enable us to arrive more quickly at a better understanding of the political and social situation in Afghanistan, and which will give us the opportunity to discuss the assistance your country needs.
I am confident that you all regard this visit as a symbol of our joint efforts to promote democratic values and full respect for human rights throughout the world.
I would like to express our satisfaction at your visit, and our commitment to strengthening the cooperation between our governments.
From what I know, you already have fruitful contacts with the European Parliament, and I wish you a constructive continuation of your mission, an enjoyable stay, and a good journey back to your country.
Madam President, my point of order is under Rule 9(2), concerning the smooth conduct of parliamentary business.
We have been informed about the presence of asbestos in the Winston Churchill and SDM buildings in Strasbourg. The latest report 'has confirmed a more widespread presence of asbestos' than was initially believed in our places of work there. Asbestos is one of the most dangerous carcinogens, and can endanger human life. We should therefore request proper information on the risk assessment and detailed information on the removal of asbestos from Parliament's buildings, including the schedule and safety measures for this. The health and safety of MEPs, employees and visitors to Parliament should be an absolute priority.
Mr Hegyi, this is essentially not a procedural matter, but since you have raised such a vital issue, I would like to say that an announcement has already been made by the Secretary-General regarding the possible presence of asbestos in our buildings.